The following is in response to the amendments and arguments filed 09/22/2021. Claims 1, 4-5, 7-8, 24-29, 37-40.  By this amendment, claims 2-3, 6,  9-23, 30-36, 41-47 have been canceled.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason Far-hadian on 09/27/2021.

The application has been amended as follows: 

Claim  6 is canceled.


Reasons for Allowance
Claims 1, 4-5, 7-8, 24-29, 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The overall claimed combination of a method (and related system and non-transitory computer program product) method comprising obtaining, by at least one programmable 
determining, by at least one programmable processor and from the plurality of offers, a best offer for one or more of the plurality of attributes; 
forming, by at least one programmable processor, a decision model characterizing best offers for corresponding attributes, characterizing best offers for corresponding attributes using two or more causal models joined together, wherein the decision model includes a decision tree and a challenger decision tree;
evaluating, using the decision model, one or more objectives of an entity, and 
determining, using the decision model, the best offer for one or more of the plurality of attributes; 
comparing, by at least one programmable processor, performance of the decision tree  with performance of the challenger decision tree to obtain a best performing decision tree, the challenger decision tree being obtained by changing values of some attributes associated with the decision tree and the best performing decision tree being determined as one of the decision tree or the challenger decision tree that performs better by providing a maximum business advantage or efficacy based on possible consequences as determined by the decision tree; and
transmitting, by at least one programmable processor, offers to one or more of the plurality of individuals in accordance with the best performing decision tree for a threshold time period; and

	Herz (of record) teaches comparison between different profiles of items offered12 Via EFS Docket No. 35006-691CO1USfor sale, such that if a first user shows interest in a first item (e.g., a book) and a second user shows interest in a second item (e.g., a video), then the two items are deemed similar if the first user and the second user are determined to fit the same shopping attributes (profiles of distinct sorts can be deemed similar if similar shoppers like them). Gupta (of record) teaches a financial data system obtaining data associated with a plurality of attributes and comparison of strategies.  Hill (of record) teaches a plurality of attributes including observed variables inferred variables and a score wherein the variable comprises data provided by social network data but neither of the 3 references disclose comparing the performance of two different decision trees and determining performance in a decision tree nor transmitting offers to the one or more of the plurality of individuals in accordance with the best performing decision tree for a threshold time period and re-performing one or more of the operations with another decision tree and another challenger decision tree to obtain another best performing decision tree with which to transmit offers to one or more of the plurality of individual. 

The limitations in the independent claims 1 (as well as essentially parallel independent claims 38 and 40) of “determining, by at least one programmable processor and from the plurality of offers, a best offer for one or more of the plurality of attributes; forming, by at least one programmable processor, a decision model characterizing best offers for corresponding attributes, characterizing best offers for corresponding attributes using two or more causal models joined together, wherein the decision model includes a decision tree and a challenger decision tree; evaluating, using the decision model, one or more objectives of an entity, and determining, using the decision model, the best offer for one or more of the plurality of attributes; comparing, by at least one programmable processor, performance of the decision tree  with performance of the challenger decision tree to obtain a best performing decision tree, the challenger decision tree being obtained by changing values of some attributes associated with the decision tree and the best performing decision tree being determined as one of the decision tree or the challenger decision tree that performs better by providing a maximum business advantage or efficacy based on possible consequences as determined by the decision tree “ are limitations, which when considered as an ordered combination are indicative of integration into a practical application.  The function of using artificial intelligence (by a causal model) to determine which decision tree is better.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691